
	
		III
		111th CONGRESS
		1st Session
		S. RES. 318
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2009
			Mr. Dodd (for himself,
			 Mr. Ensign, Mr.
			 Akaka, Mr. Baucus,
			 Mr. Begich, Mrs. Boxer, Mr.
			 Carper, Mr. Casey,
			 Mrs. Gillibrand,
			 Mr. Inouye, Mr.
			 Lautenberg, Mr. Levin,
			 Mrs. Lincoln, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Sanders,
			 Ms. Stabenow, Mr. Whitehouse, and Mr.
			 Specter) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Supporting Lights On
		  Afterschool, a national celebration of afterschool
		  programs.
	
	
		Whereas
			 high-quality afterschool programs provide safe, challenging, engaging, and fun
			 learning experiences that help children and youth develop their social,
			 emotional, physical, cultural, and academic skills;
		Whereas
			 high-quality afterschool programs support working families by ensuring that the
			 children in such families are safe and productive after the regular school day
			 ends;
		Whereas
			 high-quality afterschool programs build stronger communities by involving the
			 Nation’s students, parents, business leaders, and adult volunteers in the lives
			 of the Nation’s youth, thereby promoting positive relationships among children,
			 youth, families, and adults;
		Whereas
			 high-quality afterschool programs engage families, schools, and diverse
			 community partners in advancing the well-being of the Nation’s children;
		Whereas
			 Lights On Afterschool, a national celebration of afterschool
			 programs held on October 22, 2009, highlights the critical importance of
			 high-quality afterschool programs in the lives of children, their families, and
			 their communities;
		Whereas
			 more than 28,000,000 children in the United States have parents who work
			 outside the home and 15,100,000 children in the United States have no place to
			 go after school; and
		Whereas
			 many afterschool programs across the United States are struggling to keep their
			 doors open and their lights on: Now, therefore, be it
		
	
		That the Senate supports the goals and
			 ideals of Lights On Afterschool, a national celebration of
			 afterschool programs.
		
